IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket No. 44145

STATE OF IDAHO,                               )   2017 Unpublished Opinion No. 410
                                              )
       Plaintiff-Respondent,                  )   Filed: March 21, 2017
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
ALVARO OSEGUERA,                              )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Bruce L. Pickett, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of ten years, for second degree
       kidnapping, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; MELANSON, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
       Alvaro Oseguera pled guilty to second degree kidnapping. I.C. §§ 18-4501, 18-4503, and
18-204. In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Oseguera to a unified term of twenty-five years, with a minimum period of
confinement of ten years. Oseguera filed an I.C.R. 35 motion, which the district court denied.
Oseguera appeals.




                                              1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Oseguera’s judgment of conviction and sentence are affirmed.




                                                   2